A DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
The claim recites “the first point based on at least one data on object detected from image data.” However, the Examiner believes the claim should recite “the first point based on at least one object data detected from the image data” as found in corresponding claim 16. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) *** is/are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (PGPUB Document No. US 2018/0118224) in view of Skidmore et al. (PGPUB Document No. US 2018/0349701).
Regarding claim 1, Arita teaches a vehicle user interface device comprising: 
A display configured to display a first Augmented Reality (AR) graphic object at a point in a display area corresponding to a first point (visual guidance objects displayed at a point on a visual line (Arita: 0057-0059, FIG.8, FIG.9A) displayed on a HUD (Arita: 0041, 0054)); 
And at least one processor configured to (processor (Arita: 0069-0070)):
Obtain distance data between a vehicle and the first point (“distance from the position of the driver 200 to the display object 100” (Arita: 0043, 0048, 0053), wherein objects may be a moving body, obstacle, feature, specific point as disclosed in ¶0046 of Arita), 
And change the first AR graphic object based on the distance data (FIG.9 shows how the visual guidance objects are displayed at each distance (Arita: 0055, 0058, FIG.9A-C))

However, Arita does not expressly teach but Skidmore teaches changing the first AR graphic object based on and accuracy of the first point (modifying AR overlays (Skidmore: 0024) based on accuracy of referential location (Skidmore: 0019)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Arita such as to further convey accuracy information when display AR information (taught by Skidmore), because conveying accuracy information prevents the risks send the user unwittingly to the wrong location (Skidmore: 0006).

Regarding claim 2, the combined teachings as applied above teaches the vehicle user interface device of claim 1, wherein the processor changes at least one of a position, a moving distance, a moving speed, a size, and a display height of the first AR graphic object on the display area (refer to the different positions/distances of the virtual images shown in FIG.9A-C of Arita).

Regarding claim 3, the combined teachings as applied above does not expressly teach but Skidmore teaches the vehicle user interface device of claim 1, wherein the wherein the accuracy of the first point is an accuracy of a geographic position of the first point (establishing spatial relationships between virtual objects and real objects (Skidmore: 0018)).
And wherein the accuracy of the first point is determined by at least one of dilution of precision (DOP) data of GPS, position data of the vehicle (built-in GPS system (Skidmore: 0019) and the first point received from another vehicle, front image data of the vehicle, and map data.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the GPS system of Skidmore for determining the accuracy, because GPS systems enable effective determination of position data.

Regarding claim 5, the combined teachings as applied above teaches the vehicle user interface device of claim 1, wherein the processor adjusts the degree of change of the first AR graphic object based on at least one of data on a vanishing line, data on a curvature of a traveling road, and data on a vehicle movement (moving direction of the visual guidance object in accordance with a distance from the vehicle to the object (Arita: 0061)).

Regarding claim 7, the combined teachings as applied above teaches the vehicle user interface device of claim 1, wherein the processor determines a moving direction and a moving speed of the first AR graphic object based on steering data of the vehicle (the Examiner submits how the vehicle is steered (direction) is a factor in determining the relative position of the vehicle to the object as disclosed in ¶0055 of Arita. Further, speed is a factor in how fast the subsequent visual guidance objects 102a-c are displayed to the user (Arita: 0056)).

Regarding claim 8, the combined teachings as applied above teaches the vehicle user interface device of claim 1, wherein the processor specifies the first point based on at least one object data detected from the image data (determining the object by analyzing information captured by the camera (Arita: 0077)).

Regarding claim 19, the combined teachings as applied above teaches the vehicle user interface device of claim 1, wherein the first AR graphic object includes an arrow image (arrow (Arita: 0049, FIG.7)), wherein the processor is configured to: 
Display the arrow image at a point in the display area corresponding to an intersection (the attention object may be an intersection (Arita: 0046)), 
Display the arrow image by gradually increasing a size of the arrow image, 
Or move the arrow image to the direction in which the arrow is directed, as the vehicle approaches the intersection.

Claim(s) 9-11, 13, 15, 16 and 21 is/are a corresponding method claim(s) of claim(s) 1-3, 5, 7, 8 and 19. The limitations of claim(s) 9-11, 13, 15, 16 and 21 are substantially similar to the limitations of claim(s) 1-3, 5, 7, 8 and 19.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 9-11, 13, 15, 16 and 21.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arita in view of Skidmore as applied to the claims above, and further in view of Kasahara et al. (PGPUB Document No. US 2016/005676).
Regarding claim 6, the combined teachings as applied above does not expressly teach but Kasahara teaches the vehicle user interface device of claim 1, wherein when it is determined that there is no point in the display area corresponding to the first point, the processor displays the first AR graphic object at a point closest to the first point in the display area (indicates the location of the object when it is outside of the visible range by visual indicators (end portion 1260) at edge positions closer to the object (Kasahara: 0204, FIG.28)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to indicate objects outside of the FOV as taught by Kasahara, because this effectively informs the user of objects that are not visible.
Claim 14 is similar in scope to claim 6.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arita in view of Skidmore as applied to the claims above, and further in view of Alanen et al. (PGPUB Document No. US 2010/0029218).
Regarding claim 4, the combined teachings as applied above teaches the vehicle user interface device of claim 3, wherein the processor specifies the first point based on GPS data and adjusts the degree of change of the first AR graphic object based on GPS data accuracy (as stated in rejection above, location accuracy such as GPS data (Skidmore: 0019) is a factor in adjusting the appearance of the AR objects)
However, the combined teachings as applied above does not expressly teach but Alanen teaches determining the accuracy of GPS data based on dilution of precision of the GPS data (Alanen: 0115).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the accuracy determination teachings of Alanen, because this enable an effect method of determining GPS accuracy.
Claim 12 is similar in scope to claim 4

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616